Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 6/9/2022 have been fully considered and made of record. 

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-6, 8-11, 13-17, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 102b as being clearly anticipated by Kajiwara et al. (US2014/0264383).
 	With respect to Claims 1, 3, and 8, Kajiwara teaches providing onto a die pad area of a leadframe 6 and an enhancing layer (i.e. an oxide layer made of Ag) configured to counter device package delamination. Removing all of the enhancing layer 24 from  the die pad area. After removing all the enhancing layer from the  die pad area and the leadframe is exempt from the enhancing layer.  Attaching onto the die pad area a semiconductor die 1 via soft-solder die attach material 22 (i.e. Ag paste). Forming a device package by molding package material 14 onto the semiconductor die 1 attached onto the portion of the die pad area of the leadframe 6 (see paragraphs 54-58, 105-108, and 118-125; Figs. 2, 8, 9, 11, 15, and 16).
 	With respect to Claim 3, Kajiwara teaches the enhancing layer comprises processed silver (see paragraph 39).
 	With respect to Claims 4-6, 10, and 11, Kajiwara teaches leadframe is of a first metal material (i.e. made of Cu). Providing the enhancing layer onto the die pad area.  Forming onto the leadframe 1 a layer of a second metal material 15 (i.e. Ag) the layer of the second metal material having a first side facing the leadframe 1 and a second side opposite to the first side. Processing a surface of the second side of said second metal material (see paragraphs 61-63).
 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 2, 9, 13-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2014/0264383) in view of Stiborek (US 2020/0273720) and Dong et al. (CN 108436270A).
	With respect to Claims 2 and 13, Kajiwara discloses the claimed invention except for removing the enhancing layer (i.e. oxide layer) by laser beam ablating the enchancing layer.  However, Stiborek discloses removing the enhancing layer (i.e. oxide layer) by laser beam ablating the enchancing layer (see paragraph 6).  Thus, Kajiwara and Stiborek have substantially the same environment of a chip mounted and electrically connected to a lead frame, wherein the chip is encapsulated in a resin.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporating using laser beam ablating to remove the oxide layer of Kajiwara, since the laser beam ablating process would facilitate in removing oxide from a metal layer as taught by Stiborek. 	
 	With respect to Claims 9, 20, and  21, Kajiwara-Stiborek discloses the claimed invention except for roughening the surface of a metal substrate by laser ablating process.  However, it is well known in the semiconductor industry to roughening a surface of a metal substrate bay laser ablating process as evident by Dong (see background technology section of the specification)

 	With respect to Claim 14, Kajiwara discloses wherein the enhancing layer comprises processed silver (see paragraph 119).
 	With respect to Claims 15-17, Kajiwara teaches leadframe is of a first metal material (i.e. made of Cu). Providing the enhancing layer onto the die pad area.  Forming onto the leadframe 1 a layer of a second metal material 15 (i.e. Ag) the layer of the second metal material having a first side facing the leadframe 1 and a second side opposite to the first side. Processing a surface of the second side of said second metal material (see paragraphs 61-63).
 	With respect to Claims 19, 22, and 23, Kajiwara teaches forming the enhancing layer on a plurality of leads of the leadframe to counter device package delamination (i.e. before molding process) (see paragraph 119).
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free).













AC/June 30, 2022 						/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897